19-10971-smb          Doc 500        Filed 10/31/19 Entered 10/31/19 19:45:14                    Main Document
                                                  Pg 1 of 13


                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF NEW YORK

     In re Sizmek Inc., et al. 1                                           Case No.: 19-10971 (SMB)
                                            Reporting Period: September 1, 2019 – September 30, 2019

 GENERAL NOTES:

 The Monthly Operating Report includes activity for the following Debtors:

     Debtor                                                                                Case Number
     Sizmek Inc.                                                                             19-10971
     Point Roll, Inc                                                                         19-10972
     Sizmek DSP, Inc.                                                                        19-10973
     Sizmek Technologies, Inc.                                                               19-10974
     Wireless Artist LLC                                                                     19-10975
     WirelessDeveloper, Inc.                                                                 19-10976
     X Plus One Solutions, Inc.                                                              19-10977
     X Plus Two Solutions, Inc.                                                              19-10978

 Debtor-in-Possession Financial Statements
 This Monthly Operating Report has been prepared solely for the purpose of complying with the
 monthly reporting requirements applicable in these chapter 11 cases and is in a format acceptable
 to the Office of the United States Trustee. The financial information contained herein is limited
 in scope and covers a limited time period. All information contained herein is unaudited and is
 subject to future adjustment. Certain assumptions have been made as noted herein. The unaudited
 consolidated financial statements presented herein have been derived from Debtors’ books and
 records. The financial statements and supplemental information contained herein are unaudited,
 preliminary, and may not comply with generally accepted accounting principles (“GAAP”) in all
 material respects. In addition, the financial statements and supplemental information contained
 herein is provided to fulfill the requirements of the Office of the United States Trustee and have
 been derived from the books and records of Debtors.
 The results of operations contained herein are not necessarily indicative of results which may be
 expected from any other period or for the full year and may not necessarily reflect the consolidated
 results of operations, financial position, and cash flow of Debtors in the future.
 The financial statements contained herein are unaudited and have been prepared on a going
 concern basis, which contemplates continuity of operations, realization of assets and liquidation
 of liabilities in the ordinary course of business. The ability of the Company to continue as a going
 concern is contingent upon, among other things: (a) the ability of the Company to maintain

 1
       Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies,
       Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106);
       and X Plus Two Solutions, LLC (4914). The location of Debtors’ service address for purposes of this document
       is: Katten Muchin Rosenman LLP, 575 Madison Avenue, New York, NY 10022.



 142029088_392525-00011
19-10971-smb          Doc 500   Filed 10/31/19 Entered 10/31/19 19:45:14            Main Document
                                             Pg 2 of 13


 compliance with all terms of its debt structure; (b) the ability of the Company to generate cash
 from operations and to maintain adequate cash on hand; and (c) the resolution of the uncertainty
 as to the amount of claims that will be allowed. There can be no assurance that the Company will
 be able to successfully achieve these objectives in order to continue as a going concern. The
 accompanying consolidated financial statements do not include any adjustments that might result
 should the Company be unable to continue as a going concern.
 The Company cautions investors and potential investors not to place undue reliance upon the
 information contained in the Monthly Operating Report, as it was not prepared for the purpose of
 providing the basis for an investment decision relating to the Company. The Monthly Operating
 Report was not audited or reviewed by independent accountants, is as prescribed by applicable
 bankruptcy laws, and is subject to future adjustment and reconciliation. The Monthly Operating
 Report does not contain all disclosures that would be required for presentation with GAAP. There
 can be no assurance that, from the perspective of an investor or potential investor, the Monthly
 Operating Report is complete. Results set forth in the Monthly Operating Report should not be
 viewed as indicative of future results.
 The results of operations contained herein are not necessarily indicative of results which may be
 expected for any other period or for the full year and may not necessarily reflect the consolidated
 results of operations and financial position of Debtors in the future.

 Liabilities Subject to Compromise
 As a result of the chapter 11 filings, the payment of pre-petition indebtedness is subject to
 compromise or other treatment under a plan of reorganization. The determination of how liabilities
 will ultimately be settled or treated cannot be made until the Bankruptcy Court approves a chapter
 11 plan. Accordingly, the ultimate amount of such liabilities is not determinable at this time.
 Pre-petition liabilities that are subject to compromise under Financial Accounting Standards Board
 Accounting Standards Codification 852, Reorganizations (“ASC 852”) are preliminary and may
 be subject to future adjustments depending on Court actions, further developments with respect to
 disputed claims, determinations of the secured status of certain claims, the values of any collateral
 securing such claims, rejection of executory contracts, continued reconciliation or other events.
 Reorganization Items
 ASC 852 requires expenses and income directly associated with the chapter 11 filings to be
 reported separately in the income statement as reorganization items. Reorganization items include
 expenses related to legal advisory and representation services, other professional consulting and
 advisory services, debtor-in-possession financing fees and changes in liabilities subject to
 compromise recognized as there are changes in amounts expected to be allowed as claims.
 Nothing contained in this Monthly Operating Report shall constitute a waiver of any of Debtors’
 rights or an admission with respect to their chapter 11 proceedings, including, but not limited to,
 matters involving objections to claims, substantive consolidation, equitable subordination,
 defenses, characterization or re-characterization of contracts, assumption or rejection of contracts
 under the provisions of chapter 3 of Title 11 of the United States Code (the “Bankruptcy Code”)
 and/or causes of action under the provisions of chapter 5 of the Bankruptcy Code or any other
 relevant applicable laws to recover assets or avoid transfers.


 142029088_392525-00011
                                                         19-10971-smb                         Doc 500                 Filed 10/31/19 Entered 10/31/19 19:45:14      Main Document   Case No. 19-10971 (SMB)

                                                        UNITED STATES BANKRUPTCY COURT
                                                                                                                                   Pg 3 of 13                                                     Chapter 11


                                                         SOUTHERN DISTRICT OF NEW YORK



In re: Sizmek Inc., et al. 1                                                            Case No.:                    19-10971 (SMB)
                Debtors                                                                 Reporting Period:            September 1, 2019 through September 30, 2019

                                                                                        Federal Tax I.D. # XX-XXXXXXX

                                                    CORPORATE MONTHLY OPERATING REPORT

                         File with the Court and submit a copy to the United States Trustee prior to the end of the month and
                                       submit a copy of the report to any official committee appointed in the case.

                                                                                                                          Document              Explanation
REQUIRED DOCUMENTS                                                                         Form No.                       Attached               Attached
Schedule of Cash Receipts and Disbursements                                            MOR-1                                Yes
Bank Reconciliation (or copies of debtor's bank reconciliations)                       MOR-1a                               Yes
   Copies of bank statements                                                                                                                        Yes
   Cash disbursements journals
Statement of Operations                                                                 MOR-2                                Yes
Balance Sheet                                                                           MOR-3                                Yes
Status of Post-petition Taxes                                                           MOR-4                                Yes
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Taxes Reconciliation and Aging                                                         MOR-4                                 Yes
Summary of Unpaid Post-petition Debts (Accounts Payable)                               MOR-4a                                Yes
  Listing of Aged Accounts Payable
Accounts Receivable Reconciliation and Aging                                           MOR-5                                 Yes
Payments to Insiders and Professionals                                                 MOR-6                                 Yes
Post-petition Status of Secured Notes, Leases Payable                                  MOR-6a                                Yes
Debtor Questionnaire                                                                   MOR-7                                 Yes


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                               _______________________________________
Signature of Debtor                                                                    Date


_______________________________________                                               _______________________________________
Signature of Joint Debtors                                                             Date


/s/ Barry Kasoff                                                                        10/31/2019
Signature of Authorized Individual*                                                    Date


Barry Kasoff                                                                           _______________________________________
Printed Name of Authorized Individual                                                  Title of Authorized Individual




*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.

[1] The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, include: Sizmek Inc. (4624); Point
Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies, Inc. (6402); Wireless Artist LLC (0302); WirelessDeveloper, Inc. (9686); X Plus One
Solutions, Inc. (8106); and X Plus Two Solutions, LLC (4914). The location of the Debtors’ service address for purposes of these chapter 11 cases is: 401
Park Avenue South, 5th Floor, New York, NY 10016. The direct and indirect international subsidiaries of Sizmek Inc. are not debtors in these chapter 11
cases.
                                                             19-10971-smb                           Doc 500                 Filed 10/31/19 Entered 10/31/19 19:45:14                                                                Main Document                                                                 Case No. 19-10971 (SMB)


Sizmek Inc., et al.
                                                                                                                                         Pg 4 of 13                                                                                                                                                                            Chapter 11


Debtors-in-Possession
MOR - 1
Consolidating Schedule of Receipts and Disbursements for Month [1]
for September 1, 2019 to September 30, 2019


In U.S. Dollars                                                                                                                            Sizmek Technologies,                             Wirelessdeveloper,         X Plus One              X Plus Two            Consolidated Filing               Cumulative Filing to Date
                                                                       Sizmek Inc.           Point Roll, Inc.       Sizmek DSP, Inc.              Inc.          Wireless Artist LLC                Inc.               Solutions, Inc.        Solutions, LLC           Debtor Entities                     (3/29/19 - 9/30/19)
Beginning Cash Balance (Bank)                                                                                      $         145,560       $         1,073,665                                                                                                     $            1,219,225            $                   5,301,584

Cash Receipts
  Receipts [2]                                                                                                                 109,430                1,750,699                                                                                                                   1,860,128                            89,335,171
Total Cash Receipts                                                                                                $           109,430     $          1,750,699                                                                                                    $               1,860,128         $                  89,335,171

Operating Disbursements
  Data & Media                                                                                                                           $              (142,674)                                                                                                  $               (142,674)                               (669,316)
  Data Center                                                                                                                            $               (17,373)                                                                                                                   (17,373)                             (3,024,992)
  Contractors & Outsourced Professionals                                                                                                 $               (91,191)                                                                                                                   (91,191)                               (724,440)
  Utilities & Maintenance                                                                                                                $               (24,203)                                                                                                                   (24,203)                               (164,143)
  Communications                                                                                                                         $                   -                                                                                                                            -                                (197,990)
  Payroll & Benefits                                                                                               $             10,119 $               (132,602)                                                                                                                  (122,483)                           (18,529,784)
  Rent                                                                                                                                   $              (163,389)                                                                                                                  (163,389)                             (2,628,788)
  Other                                                                                                            $             (1,833) $               (17,363)                                                                                                                   (19,195)                             (1,917,457)
  Capital Leases                                                                                                                         $              (105,754)                                                                                                                  (105,754)                               (802,933)
  CapEx                                                                                                                                                                                                                                                                                  -                                       -
Total Operating Disbursements                                                                                      $              8,286    $            (694,549)                                                                                                  $               (686,263)         $                  (28,659,844)
Non-Operating Disbursements
  Professional Fees & Expenses                                                                                                             $            (751,267)                                                                                                  $                (751,267)                          (13,035,381)
  US Trustee Fees                                                                                                                          $                 -                                                                                                                              -                                (2,275)
Total Non-Operating Disbursements                                                                                  $                 -     $            (751,267)                                                                                                  $                (751,267)        $                 (13,037,656)
Total Disbursements                                                                                                $              8,286    $          (1,445,816)                                                                                                  $              (1,437,530)        $                 (41,697,500)

Cerberus Cash Activity [2]
  Cerberus Cash Sweeps                                                                                                          (66,423)              (1,701,998)                                                                                                                (1,768,420)                          (89,232,330)
  Cerberus Funding                                                                                                                                     1,110,000                                                                                                                  1,110,000                            40,280,250
Total Cerberus Cash Activity                                                                                       $            (66,423) $               (591,998)                                                                                                 $                (658,420)        $                 (48,952,080)

Ending Cash Balance (Bank)                                                                                        $            196,853     $             786,550                                                                                                  $                 983,403         $                    3,987,174

Reconciling Adjustments (Bank to Book Cash)
  Outstanding Checks                                                                                                                                                                                                                                               $                     -                                  (37,582)
  Petty Cash                                                                                                                                                 788                                                                                                                        788                                   3,930
  FX / Other                                                                                                                                                                                                                                                                               -                                 41,499
Ending Cash Balance (Book)                                                                                         $           196,853     $             787,338                                                                                                   $                984,191          $                   3,995,022


[1] Pursuant to the Debtors’ global cash management system, payments made to, or received from various parties are often made from, or received by a single Debtor on behalf of one or more Debtor entities. As reflected above, all disbursements are made by Sizmek Technologies, Inc.


[2] In accordance with the applicable Cash Collateral Order (Docket Nos. 37, 104, 172, 239, 270, 329, 383, 388, 403, 449, 467, 483 and any successor order thereto), the Debtors deposit all collections, receipts, and other cash collateral in deposit accounts that are subject to deposit account control agreements in favor of
Cerberus. All cash collateral deposited in such accounts shall remain subject to a daily “sweep” by Cerberus, however notwithstanding any such “sweep,” the cash collateral shall be turned over and made available for use by the Debtors in accordance with the terms and conditions of the applicable Cash Collateral Order and
the related budget.
                                              19-10971-smb                 Doc 500             Filed 10/31/19 Entered 10/31/19 19:45:14                                   Main Document                                     Case No. 19-10971 (SMB)
                                                                                                            Pg 5 of 13                                                                                                                   Chapter 11
Sizmek Inc., et al. Debtors-
in-Possession MOR - 1a
Schedule of Bank Account Balances
as of September 30, 2019



                                                                                                                                                                                                Account    Bank Account Bank Balance
                                                                                                                                                                                                                                [1]
     Case #                      Debtor Entity                                     Bank Name                                                    Account Type / Purpose                         Currency      Ending in:   (USD)
 19-10974 (SMB)              Sizmek Technologies, Inc.                     JP Morgan Chase Bank, N.A.                                       Depository and Collection Account                     USD               1955        1,545
 19-10974 (SMB)              Sizmek Technologies, Inc.               JPMorgan Chase Bank, N.A. - Toronto Branch                           Collection and Disbursement Account                     CAD               0146      348,968
 19-10974 (SMB)              Sizmek Technologies, Inc.                     JP Morgan Chase Bank, N.A.                                             Disbursement Account                            USD               7698            -
 19-10973 (SMB)                 Sizmek DSP, Inc.                               HSBC UK Bank PLC                                  Collection and Foreign Currency Disbursement Account             GBP               7617        1,958
 19-10973 (SMB)                 Sizmek DSP, Inc.                               HSBC UK Bank PLC                                  Collection and Foreign Currency Disbursement Account             EUR               1932      130,844
 19-10973 (SMB)                 Sizmek DSP, Inc.                               COMERICA BANK                                                          ZBA Account                                 USD               7745            -
 19-10973 (SMB)                 Sizmek DSP, Inc.                           JP Morgan Chase Bank, N.A.                                     Depository and Disbursement Account                     USD               8991            -
 19-10973 (SMB)                 Sizmek DSP, Inc.                           JP Morgan Chase Bank, N.A.                                              Collection Account                             USD               3600            -
 19-10973 (SMB)                 Sizmek DSP, Inc.                               COMERICA BANK                                                       Depository Account                             USD               6012       28,387
 19-10973 (SMB)                 Sizmek DSP, Inc.                               COMERICA BANK                                                      Disbursement Account                            USD               4643            -
 19-10973 (SMB)                 Sizmek DSP, Inc.                               HSBC Bank USA NA                                                     Checking Account                              USD               0884            -
 19-10973 (SMB)                 Sizmek DSP, Inc.                               HSBC UK Bank PLC                                                    Collection Account                             USD               1315       22,632
 19-10974 (SMB)              Sizmek Technologies, Inc.                         Signature Bank, N.A.                                       Depository and Disbursement Account                     USD               9455      435,250
 19-10974 (SMB)              Sizmek Technologies, Inc.                                 N/A                                                          Uncleared Checks                              USD                N/A            -
 19-10974 (SMB)              Sizmek Technologies, Inc.                                 N/A                                                             Petty Cash                                 USD                N/A          788
 19-10974 (SMB)              Sizmek Technologies, Inc.                                 N/A                                                             Petty Cash                                 AUD                N/A
 19-10974 (SMB)                 Sizmek DSP, Inc.                                       N/A                                                             FX / Other                                 USD                N/A            -
                                                                                                                                                        Subtotal Excluding Security Deposits (Cash and Cash Equivalents)      970,372
 19-10974 (SMB)              Sizmek Technologies, Inc.                        JP Morgan Chase Bank, N.A.                                           Security Deposit [2]                           USD               0126       45,032
 19-10973 (SMB)                 Sizmek DSP, Inc.                                  Silicon Valley Bank                                              Security Deposit [2]                           USD               2820       88,982
                                                                                                                                                  Subtotal Including Security Deposits (All Debtor Bank Account Balances)   1,104,386

The above captioned debtors (the “Debtors”) hereby submit this attestation regarding bank account reconciliations in lieu of providing copies of bank statements.

"I attest that each of the Debtors’ bank accounts is reconciled to monthly bank statements."


Barry Kasoff
Chief Financial Officer


[1] Balances based on exchange rates as of 9/30/2019 per http://www.oanda.com.

[2] The balances maintained within these accounts reflect security deposits the Debtors were required to post during the prepetition period. Due the nature of the deposits, the balances are recorded as Other Long Term
assets on the balance sheet.
                                              19-10971-smb                Doc 500            Filed 10/31/19 Entered 10/31/19 19:45:14                                                     Main Document                                                Case No. 19-10971 (SMB)


Sizmek Inc., et al.
                                                                                                          Pg 6 of 13                                                                                                                                                Chapter 11


Debtors-in-Possession
MOR - 2
Consolidating Statement of Operations
for September 1, 2019 to September 30, 2019


In U.S. Dollars                                                                                        Sizmek Technologies,                        Wirelessdeveloper,    X Plus One           X Plus Two       Consolidated Filing        Cumulative Filing to Date
                                              Sizmek Inc.   Point Roll, Inc.    Sizmek DSP, Inc.              Inc.           Wireless Artist LLC          Inc.          Solutions, Inc.     Solutions, LLC      Debtor Entities              (3/29/19 - 9/30/19)
Total Revenues                                                                 $               -      $             (36,774)                                                                                 $               (36,774)   $                  15,378,051

Cost of Goods Sold                                                                              -                  (121,092)                                                                                              (121,092)                      (7,989,792)
Gross Profit                                                                                    -                  (157,866)                                                                                              (157,866)                       7,388,258

Research and Development                                                                        -                     9,000                                                                                                   9,000                      (1,565,663)
Depreciation and Amortization                                                                   -                   (74,016)                                                                                                (74,016)                     (1,793,249)
Selling and Marketing                                                                     (245,444)              (1,384,641)                                                                                             (1,630,085)                     (7,927,577)
General and Administrative                                                                (245,444)              (1,449,657)                                                                                             (1,695,101)                     (4,857,815)
Other                                                                                           -                        -                                                                                                       -                       (7,292,540)
Total Operating Expenses                                                                  (490,888)              (2,899,314)                                                                                             (3,390,202)                    (23,436,844)

Operating Profit                                                                          (490,888)              (3,057,180)                                                                                             (3,548,068)                    (16,048,586)

Financial Expenses                                                                       2,454,196                3,861,877                                                                                               6,316,073                      (4,153,960)
Other Income                                                                             2,151,635                2,250,138                                                                                               4,401,773                    (401,699,269)
Income Before Taxes                                                                      4,114,943                3,054,836                                                                                               7,169,779                    (421,901,815)

Tax Income / (Expense)                                                                        (865)                     -                                                                                                      (865)                       (100,992)
Total Tax Income / (Expense)                                                                  (865)                     -                                                                                                      (865)                       (100,992)

Net Income / (Loss)                                                            $         4,114,078    $            3,054,836                                                                                 $            7,168,914     $               (422,002,807)
                                             19-10971-smb                   Doc 500                        Filed 10/31/19 Entered 10/31/19 19:45:14                                                         Main Document                                                              Case No. 19-10971 (SMB)


Sizmek Inc., et al. Debtors-
                                                                                                                        Pg 7 of 13                                                                                                                                                                  Chapter 11


in-Possession MOR - 3
Consolidating Balance Sheet
as of September 30, 2019


In U.S. Dollars
                                                                                                                                 Sizmek Technologies,                         WirelessDeveloper,        X Plus One                 X Plus Two          Consolidated Filing      Prepetition Balance
Current Assets                                        Sizmek Inc.               Point Roll, Inc.           Sizmek DSP, Inc.             Inc.            Wireless Artist LLC          Inc.              Solutions, Inc.           Solutions, LLC         Debtor Entities           (As of 3/28/19)
Cash and Cash Equivalents                                                                              $               183,821   $             786,551                                                                                               $              970,372   $              2,279,013
Restricted Cash                                                                                        $                   -     $                 -
Trade Receivables                                                                                      $                   -     $             870,242                                                                                                              870,242               53,940,368
Current Related Parties and Shareholders                                                               $            24,570,687   $          (9,049,308)                                                                                                          15,521,379               36,357,039
Prepaid and Other Current Assets                                                                       $                   -     $               3,393                                                                                                                3,393                3,784,319
Non-Distributable Cash Sweeps                                                                          $                   -     $                 -                                                                                                                      -
Total Current Assets                                                    -                          -               24,754,507              (7,389,122)                   -                   -                       -                       -                 17,365,385               96,360,739

Long Term Assets
Long Term Related Parties and Shareholders                                                                                 -                  133,088                                                                                                             133,088                   133,095
Other Long Term Assets                                                                                                                                                                                                                                                  -               348,146,914
Total Long Term Assets                                                  -                          -                       -                  133,088                   -                    -                       -                       -                   133,088               348,280,009

Property and Equipment
Total Fixed Assets                                                                                                    931,704                4,098,609                                                                                                           5,030,313               36,638,504
Accumulated Depreciation                                                                                             (931,704)              (4,098,609)                                                                                                         (5,030,313)             (22,610,348)
Total Fixed Assets                                                      -                          -                       -                        -                   -                    -                       -                       -                         -                14,028,156

Total Intangible Assets
Intangible Assets                                                                                                           -                  88,712                                                                                                               88,712               41,728,387
Intangible Assets Impairment                                                                                                -                 (88,712)                                                                                                             (88,712)             (28,440,384)
Accumulated Amortization                                                                                                    -                       -                                                                                                                   -                (9,189,838)
Goodwill                                                                                                                    -                       -                                                                                                                   -                51,447,755
Total Intangible Assets                                                 -                      -                           -                       (0)                  -                    -                       -                       -                         (0)              55,545,920

Total Assets                                      $                 -       $                  -       $            24,754,507   $          (7,256,035) $               -     $              -     $                     -   $                   -   $           17,498,473   $           514,214,824

Current Liabilities
Trade Payables                                                                                         $            49,618,867   $           5,633,513                                                                                               $           55,252,380   $           (44,766,119)
Employees and Payroll Accruals                                                                         $                 1,222   $               1,811                                                                                                                3,033                (6,579,264)
Accrued Expenses and Other Liabilities                                                                 $                     1   $         114,947,338                                                                                                          114,947,339             (196,317,704)
Total Current Liabilities                                               -                          -               49,620,090             120,582,661                   -                    -                       -                       -                170,202,751             (247,663,087)

Long Term Liabilities
Other Non Current Liabilities                                                                                               9                      -                                                                                                                     9                (2,710,162)
Total Long Term Liabilities                                             -                          -                        9                      -                    -                    -                       -                       -                          9                (2,710,162)

Total Liabilities                                                       -                          -               49,620,099             120,582,661                   -                    -                       -                       -                170,202,760             (250,373,249)

Shareholders' Equity
Accumulated Profit                                                                                                  2,150,770                2,250,138                                                                                                           4,400,909               11,183,986
Common Stock                                                                                                                -                        1                                                                                                                   1                       (1)
Additional Paid-In Capital                                                                                        338,195,726              639,998,378                                                                                                         978,194,103             (978,194,103)
Accumulated Other Comprehensive Income                                                                                    548                 (270,543)                                                                                                           (269,994)                 269,994
Preferred Stock                                                                                                             -                        0                                                                                                                   0                       -
Retained Earnings                                                                                                (365,212,629)            (769,816,670)                                                                                                     (1,135,029,299)             702,898,549
Total Shareholders' Equity                                              -                          -              (24,865,585)           (127,838,696)                  -                    -                       -                       -               (152,704,281)            (263,841,575)

Total Liabilities and Shareholders' Equity        $                 -       $                  -       $            24,754,514   $          (7,256,035) $               -     $              -     $                     -   $                   -   $           17,498,480   $          (514,214,824)
                                     19-10971-smb            Doc 500      Filed 10/31/19 Entered 10/31/19 19:45:14                    Main Document                          Case No. 19-10971 (SMB)
                                                                                       Pg 8 of 13                                                                                         Chapter 11
Sizmek Inc., et al.
Debtors-in-Possession
MOR - 4
Consolidated Status of Post-petition Taxes
for September 1, 2019 to September 30, 2019

Taxes Reconciliation &
Aging                                                                                            Number of Days Outstanding
In U.S. Dollars                        Current                  1-30                     31-60             61-90                   91-120                 Over 120                Total
Federal                          $               -       $                -       $              -   $             -    $                    -       $               -       $              -
State and Local                                      -                        -                    -                 -                           -                       -                      -
Total Taxes Payable              $               -       $                -       $              -   $             -    $                    -       $               -       $              -


                                     Beginning Tax       Amount Withheld                                                                                 Ending Tax
In U.S. Dollars
                                       Liability           or Accrued                 Amount Paid         Date Paid        Check No. or EFT              Liability [1]
Federal [2]
Withholding                      $               -       $             25,911     $          (25,911)      Various                 Various           $               -
FICA - Employee                                  -       $              5,626                 (5,626)      Various                 Various                           -
FICA - Employer                                  -       $              5,380                 (5,380)      Various                 Various                           -
Unemployment                                     -       $                -                      -          N/A                     N/A                              -
Income                                           -                        -                      -          N/A                     N/A                              -
 Total Federal Taxes             $               -       $             36,916     $          (36,916) $               -        $             -       $               -

State and Local [2]
Withholding                      $               -       $              7,756     $           (7,756)      Various                 Various           $               -
Sales & Use Tax                                  -                        -                      -          N/A                     N/A                              -
Excise                                           -                        -                      -          N/A                     N/A                              -
Unemployment                                     -                        -                      -          N/A                     N/A                              -
Personal Property                                -                        -                      -          N/A                     N/A                              -
Real Property                                    -                        -                      -          N/A                     N/A                              -
Income                                           -                        -                      -          N/A                     N/A                              -
 Total State and Local                           -                      7,756                 (7,756)                 -                      -                       -
Total Taxes                      $               -       $             44,673     $          (44,673) $               -        $             -       $               -
[1] These amounts represent withholdings to be paid to the applicable taxing authorities in the ordinary course of business.
[2] The Debtors pay certain of the federal and state and local taxes as they come due and do not accrue any amounts with respect to those taxes.
                                     19-10971-smb     Doc 500      Filed 10/31/19 Entered 10/31/19 19:45:14             Main Document                    Case No. 19-10971 (SMB)
                                                                                Pg 9 of 13                                                                            Chapter 11
Sizmek Inc., et al.
Debtors-in-Possession
MOR - 4a
Consolidated Summary of Unpaid Post-petition Debts (Accounts Payable)
as of September 30, 2019

Accounts Payable Aging                                                                            Number of Days Outstanding
In U.S. Dollars                                           Current           1-30              31-60               61-90              Over 90                 Total
Accounts Payable, Trade (Post-Petition)                      439,146            201,996           372,807              (344,900)             6,669                 675,718
Accounts Payable, Trade (Prepetition)                            -                1,255               665               (42,785)        53,590,818              53,549,953
AP Reclassification Adjustment                                                                                                                                   3,218,372
Total Accounts Payable                                $      439,146    $      203,251    $       373,472   $          (387,685) $      53,597,487   $          57,444,044
                                           19-10971-smb               Doc 500           Filed 10/31/19 Entered 10/31/19 19:45:14                                  Main Document                                     Case No. 19-10971 (SMB)
                                                                                                     Pg 10 of 13                                                                                                                 Chapter 11
Sizmek Inc., et al.
Debtors-in-Possession
MOR - 5
Consolidated Summary of Accounts Receivable
as of September 30, 2019

Accounts Receivable Reconciliation
In U.S. Dollars                                                                 Total
Total A/R at Beginning of Reporting Period                               $          840,987
Plus: Amounts Billed During the Period                                   $              -
Less: Amounts Collected During the Period                                $          969,588
Other Activity, Net                                                      $       (1,162,991)
Total A/R at End of Reporting Period                                     $          647,584




Accounts Receivable Aging                                                                                                             Number of Days Outstanding
In U.S. Dollars                                                               Current                  1-30                  31-60                  61-90                 91-120               Over 120                  Total
Accounts Receivable                                                      $         47,480      $              32,046   $         450,732     $          759,062    $          617,582     $       1,099,610     $          3,006,511
Other Activity [1]                                                                                                                                                                                                        (2,358,927)
Total Accounts Receivable                                                $            47,480   $              32,046   $         450,732     $          759,062    $           617,582    $        1,099,610    $            647,584

[1] Other activity primarily reflects various adjustments to accounts receivable for items included, but not limited to: Accrued Reserve, Deferred Revenue, and AR in-transit (Zeta acquisition) and other amounts.
                                           19-10971-smb                Doc 500          Filed 10/31/19 Entered 10/31/19 19:45:14                                  Main Document            Case No. 19-10971 (SMB)
                                                                                                     Pg 11 of 13                                                                                        Chapter 11
Sizmek Inc., et al.
Debtors-in-Possession
MOR - 6
Consolidated Status of Payments to Insiders and Professionals
for September 1, 2019 to September 30, 2019

                                                                 Payments Made to Insiders

                                       Name                                                Type of Payment             Amount Paid [1] Total Paid to Date
Cerberus [1]                                                                                 Cash Sweeps               $    1,768,420 $       89,237,113
All Other Insiders [2] [3]                                                                 Cash Compensation                        -            406,006
Total Payments Made to Insiders                                                                                        $    1,768,420 $       89,643,119
[1] In accordance with the applicable Cash Collateral Order (Docket Nos. 37, 104, 172, 239, 270, 329, 383, 388, 403, 449, 467, 483 and any successor order thereto), payments
to Cerberus reflect cash sweeps by Cerberus and revolver payouts. These payments also appear in MOR 3 as assets on the balance sheet.

[2] Represents payments received by "insiders" during the reporting period. The total is shown on a gross basis, subject to any applicable taxes, withholdings or other
deductions. The total within the current reporting period includes regular payroll and expense reimbursements.

[3] Persons listed as "insiders" have been included for informational purposes only. The Debtors do not take any position with respect to: (a) such person's influence over the
control of the Debtors; (b) the management responsibilities or functions of such individual; (c) the decision-making or corporate authority of such individual; or (d) whether such
individual could successfully argue that he or she is not an "insider" under applicable law, including, without limitation, the federal securities laws or with respect to any theories
of liability or for any other purpose. Further, the inclusion of a party as an "insider" in not an acknowledgement or concession that such party is an "insider" under applicable
bankruptcy law.


                                                                         Payments Made to Professionals

                                                                                                                           Amount Paid      Total Post-Petition Total Incurred &
                                 Name                                                      Amount Approved                 During Period      Paid to Date          Unpaid
Professional Fees & Expenses Escrow Funding [1]
Professional Fees Escrow Account                                                                                N/A    $          502,500    $       11,889,426                        -
(c/o Katten Muchin Rosenman LLP)

Professional Fees & Expenses Paid via Escrow [2]
Klee, Tuchin, Bogdanoff & Stern LLP                                                                         198,870    $          198,870    $        1,157,771                        -
FTI Capital Advisors, LLC                                                                                   140,210    $          140,210    $          690,850                        -
Katten Muchin Rosenman LLP                                                                                  910,643    $          910,643    $        4,286,376                        -
Cooley LLP                                                                                                   41,723    $           41,723    $          221,723                        -
Province Inc                                                                                                 11,659    $           11,659    $          191,659                        -
Realization Services                                                                                        322,096    $          322,096    $          635,523
Stretto                                                                                                      21,313    $           21,313    $           93,782
Mazars                                                                                                       92,645    $           92,645    $           92,645

Total Payments Made to Professionals                                                   $                  1,739,158    $        2,241,658    $       19,259,754     $              -

[1] Represents funding of the Professional Fees Escrow Account.
[2] Represents disbursements related to case professional fees or expenses made from the Professional Fees Escrow Account.
                           19-10971-smb     Doc 500    Filed 10/31/19 Entered 10/31/19 19:45:14       Main Document
                                                                                                                      Case No. 19-10971 (SMB)
                                                                    Pg 12 of 13
Sizmek Inc., et al.                                                                                                                Chapter 11
Debtors-in-Possession
MOR - 6a
Consolidated Post-petition Status of Secured Notes, Leases Payable and Adequate Protection Payments
for September 1, 2019 to September 30, 2019

    Post-petition Status of Secured Notes, Leases Payable & Adequate
                            Protection Payments
                                         Amount Paid
                Type                     During Period Total Paid to Date
Adequate Protection Payments           $      1,768,420 $     89,237,113
Lease Payments                         $        269,143 $        675,149
Total Payments                         $      2,037,564 $     89,912,263
                                                        19-10971-smb                     Doc 500       Filed 10/31/19 Entered 10/31/19 19:45:14   Main Document   Case No. 19-10971 (SMB)

Sizmek Inc., et al.
                                                                                                                    Pg 13 of 13                                                 Chapter 11

Debtors-in-Possession
MOR - 7
Debtors' Questionnaire
for September 1, 2019 to September 30, 2019

Must be completed each month. If the answer to any of the questions is "Yes", provide a detailed
                                                                                                        Yes   No
explanation of each item. Attached additional sheets if necessary.
1. Have any assets been sold or transferred outside the normal course of business this reporting
                                                                                                              X
period?
Pursuant to the Tenth Interim Cash Collateral Order (Docket No. 449), entered on September 19,
2019, the cash receipts of certain accounts receivables were transferred to Cerberus, as a reduction
of their loan.
2. Have any funds been disbursed from any account other than a debtor in possession account this
                                                                                                              X
reporting period?

3. Is the Debtor delinquent in the timely filing of any post-petition tax returns?                            X

4. Are workers compensation, general liability or other necessary insurance coverages expired or
                                                                                                              X
cancelled, or has the debtor received notice of expiration or cancellation of such policies?
• The Debtors' Directors and Officers Liability Insurance Policy may have converted to a run-off
policy upon the completion of the Peer39 sale on August 1, 2019 and may therefore only be
providing protection for acts occurring prior to that date. The Debtors are currently seeking
continuing coverage and, to the extent necessary, expect to bind such coverage in the near term.
Debtors have the funds to pay for the additional coverage and intend to make such payment, if
5. Is the Debtor delinquent in paying any insurance premium payment?                                          X

6. Have any payments been made on prepetition liabilities this reporting period?                         X
• As authorized pursuant to various Orders entered by the Court, the Debtors made certain
payments on account of prepetition liabilities during the reporting period.
7. Are any post-petition receivables (accounts, notes or loans) due from related parties?                X
• The Debtors' have post-petition balances due from both filing Debtor entities, in addition to
certain non-filing related parties, including foreign affiliates of the Debtor entities.
8. Are any post-petition payroll taxes past due?                                                              X

9. Are any post-petition State or Federal income taxes past due?                                              X

10. Are any post-petition real estate taxes past due?                                                         X

11. Are any other post-petition taxes past due?                                                               X

12. Have any prepetition taxes been paid during this reporting period?                                        X
• As authorized pursuant to the Order Authorizing the Payment of Certain Prepetition Taxes and
Fees entered by the Court (Docket No. 98), the Debtors' made certain payments on account of
prepetition tax liabilities during the reporting period.
13. Are any amounts owed to post-petition creditors delinquent?                                          X
• These delinquent payments are related to obligations which Debtors are investigating to
determine whether they are valid obligations that should be paid by Debtors, as opposed to third
parties, such as purchasers of Debtors’ assets. Thus, Debtors make this disclosure, not to
acknowledge valid delinquent debts, but in the interest of full disclosure. Debtors have been (and
continue) negotiating with the creditors and related third-parties regarding these payments.
Debtors have the funds available to make these payments and, to the extent Debtors determine they
are valid obligations owed by Debtors, Debtors will pay them.
14. Are any wage payments past due?                                                                           X

15. Have any post-petition loans been received by the Debtor from any party?                                  X

16. Is the Debtor delinquent in paying any U.S. Trustee fees?                                                 X

17. Is the Debtor delinquent with any court ordered payments to attorneys or other professionals?             X

18. Have the owners or shareholders received any compensation outside of the normal course of
                                                                                                              X
business?
